STONE, J.,
concurring specially.
I concur fully in the majority opinion, but write separately to express the view that there are very few circumstances that should justify a trial court’s refusing to set a new sale date when a previously scheduled foreclosure sale has not been held, for whatever reason, absent willful misconduct by the plaintiff.
Even if the plaintiffs counsel has not acted with due diligence, other sanctions remain available that will not penalize the client’s right to enforce a defaulted mortgage.